Citation Nr: 1418804	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-00 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for a lumbar spine disability.

2.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Thomas Crane, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to December 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).

The issue of entitlement to service connection for peripheral neuropathy, to include as secondary to a back disability, has been raised by the Veteran, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a lumbar spine disability and entitlement to service connection for a cervical spine disability are remanded to the RO.


FINDINGS OF FACT

1.  In a November 2001 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a neck and back injury.  The Veteran was notified of this decision that same month, and in March 2002, the Veteran perfected an appeal of that decision.

2.  By a June 2003 decision, the Board denied the Veteran's claim of entitlement to service connection for residuals of a neck and back injury, finding that the preponderance of the evidence did not show that the Veteran's neck or back disabilities were caused or aggravated by his active duty service.

3.  Evidence associated with the claims file since the June 2003 Board decision is new and material and raises a reasonable possibility of substantiating the claims for entitlement to service connection.


CONCLUSION OF LAW

Evidence submitted to reopen the claims of entitlement to service connection for a lumbar spine disability and a cervical spine disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues involving the Veteran's claims to reopen the issues of entitlement to service connection for a lumbar spine disability and a cervical spine disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5104, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  This is so because the Board is taking action favorable to the Veteran by granting the claims to reopen.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004). 

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claims of entitlement to service connection for a lumbar spine disability and a cervical spine disability. 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  

"Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). 

In a November 2001 rating decision, the RO denied service connection for a back and neck disability based on the finding that the evidence did not demonstrate a nexus between the Veteran's active duty service and his lumbar and cervical spine disabilities.  In January 2002, the Veteran filed a notice of disagreement to the November 2001 rating decision, and in March 2002, he perfected his appeal.  In June 2003, the Board denied the Veteran's claims for service connection based on a finding that the weight of the probative evidence in the claims file did not demonstrate that the Veteran's lumbar and cervical spine disabilities were causally related to his active duty service.  The Board's June 2003 decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2013). 

In October 2007, the Veteran filed the present claim to reopen the issues of entitlement to service connection for a lumbar spine disability and entitlement to service connection for a cervical spine disability.  In a February 2008 decision, the RO reopened and denied the Veteran's claims on the merits.  In March 2008, he filed a notice of disagreement, and in October 2010, he perfected his appeal.

Although the RO determined that new and material evidence was presented to reopen the claims of entitlement to service connection for a lumbar spine disability and entitlement to service connection for a cervical spine disability, this decision is not binding on the Board.  Regardless of what the RO has done in this case, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claims.  Barnett, 83 F.3d at 1384; McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision. 

A claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the June 2003 Board decision is the last final disallowance of the Veteran's claims, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

Comparing the evidence received since the Board's June 2003 rating decision to the previous evidence of record, the Board finds that the additional evidence includes evidence which is new and material to the issues of entitlement to service connection for a lumbar spine disability and a cervical spine disability.  At the time of the June 2003 Board decision, the evidence consisted of the Veteran's service treatment records, private treatment records, medical treatise information, VA treatment records, lay statements, hearing testimony, and a VA opinion.  The service treatment records showed treatment in December 1962 for low back pain.  The medical evidence reflected diagnoses of and treatment for degenerative disc disease of the lumbar and cervical spine as early as January 1992.  

The Veteran's lay statements and testimony of record at the time indicated that he injured his back and neck during service when he slipped and fell on a wet deck while carrying heavy eating utensils.  He reported that he landed on his lower back and that he snapped his head forward to protect it from the floor, injuring his neck.  He indicated that, although he felt pain, he did not seek medical attention.  He noted that he reported the incident at service discharge.  He stated that he tried working in different trades after service, but his back caused problems.  He indicated that he learned to live with the pain, as medical treatment was too expensive at that time.  He stated that he sought medical attention from VA in the 1980's, but that he was merely given pain medication and sent away.  He alleged that the pain worsened over the years, and has been continuous since service.

The other lay statements of record included statements from R.B. and J.C.  R.B. indicated that he knew the Veteran in the late 1960's, and that he had back pain at that time.  J.C. reported that he knew the Veteran for approximately 10 years, and that he had back pain during that time.  

A March 2002 private treatment report reflects diagnoses of cervical degenerative disc disease and lumbar degenerative disc disease.  The physician, C.S.P., M.D., stated that the degenerative changes indicated a very long process and correlated with the Veteran's reports of symptoms of prolonged neck and back pain since an in-service injury in the 1960's.

A May 2002 VA examiner opined that the Veteran's cervical and lumbar degenerative disc disease was not related to service based upon the injury described by the Veteran, the delay in seeking care for nearly 30 years, and the apparently minor nature of the in-service back injury.  The examiner concluded that it was more probable that the Veteran's post-service occupations predisposed him to the degenerative changes.

Since the June 2003 Board decision, new evidence has been received, including numerous additional lay statements, private medical treatment records, VA treatment records, hearing testimony, and a November 2010 VA opinion.  In particular, the Veteran submitted lay statements from his former employer, who reported that the Veteran worked for them from January 1964 through April 1965, and that he had to leave the trade due to back problems.  Private medical treatment records were submitted, which reflect new opinions from C.S.P., M.D.  In a September 2004 record, Dr. C.S.P. concluded that the cervical and lumbar disabilities started or became symptomatic during the Veteran's military service, and that they have caused ongoing pain since that time.  In a July 2007 record, Dr. C.S.P. reported that the Veteran's lumbar symptoms were most likely related to ongoing pain from an in-service injury, and noted that he saw reference to back pain in the Veteran's service treatment records from December 1962.  In a November 2010 opinion, a VA examiner determined that the Veteran's back and neck disabilities were not related to his active duty service.  In a February 2012 record, P.T., M.D. stated that, according to the Veteran's history, he did have an injury many years ago during service, and that his symptoms gradually progressed to the point where he is in chronic pain in the neck and back, radiating to the upper and lower extremities.

The September 2004 and July 2007 private medical opinions from Dr. C.S.P. and the February 2012 private opinion from Dr. P.T. linking the Veteran's neck and back disabilities to service are new evidence because they were not of record at the time of the June 2003 Board decision.  Moreover, they provide definitive nexus opinions linking the Veteran's current disabilities to his active duty service.  Although Dr. C.S.P. submitted an opinion letter in March 2002, which was of record at the time of the Board's June 2003 decision, that letter merely suggested a correlation between the Veteran's disabilities and his active duty service, whereas the newly submitted letters provide a clear opinion on the matter.  Further, the July 2007 opinion appears to be based upon review of the service treatment records, rendering it more probative.  Accordingly, the Board finds these opinions to be material and to raise a reasonable possibility of substantiating the Veteran's claims for service connection.

The Veteran's claims were denied in June 2003 because the probative evidence of record did not link the Veteran's lumbar and cervical spine disabilities to his active duty service.  The September 2004 and July 2007 private letters from Dr. C.S.P. and the February 2012 opinion from Dr. P.T. provide opinions linking the Veteran's disabilities to his active duty service.  As these letters were not of record at the time of the Board's June 2003 decision, and they because they raise a reasonable possibility of substantiating the Veteran's claims, the Board concludes that the Veteran has submitted new and material evidence sufficient to reopen his claims.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a lumbar spine disability is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for a cervical spine disability is reopened, and to this extent only, the appeal is granted.


REMAND

With regard to the Veteran's claims for entitlement to service connection for a lumbar spine disability and entitlement to service connection for a cervical spine disability, the Board concludes that the Veteran's claims must be remanded for a new VA examination addressing the etiology of those disabilities.  The Veteran underwent a VA examination pertaining to his claims in November 2010.  While the VA examiner concluded that the Veteran's lumbar and cervical spine disabilities were not related to his active duty service, the examiner's explanation and rationale reveals that the Veteran's competent lay statements, as well as the numerous other lay statements in the record, were not considered by the examiner.  The November 2010 examiner concluded that the Veteran's disabilities were not related to his active duty service because there was no documentation of a cervical spine injury during service and because of the "lapse of treatment for chronicity to the back."  However, the Veteran has continuously reported that he injured his cervical spine in the same injury in which he injured his lumbar spine, and has provided competent lay statements that he has had symptoms of those disabilities since active duty service.  As the November 2010 VA examiner does not appear to have considered this pertinent evidence, the opinion provided by the November 2010 examiner is not based upon a complete review of the evidence in the claims file, and is therefore inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Accordingly, the Veteran must be provided with a new VA examination which adequately addresses the etiology of his cervical and lumbar spine disabilities.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided with a new VA examination to determine the etiology of his current lumbar and cervical spine disabilities.  The Veteran's claims file and all electronic records be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon consideration and discussion of all of the evidence of record, to include the Veteran's service treatment records, post-service medical records, and all lay statements and testimony regarding the onset and continuity of his symptoms, the VA examiner must provide an opinion as to whether the Veteran's current cervical spine disability and lumbar spine disability are related to his active duty service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide any of the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


